 Case 2:19-cv-21973-JMV-JBC Document 4 Filed 01/22/20 Page 1 of 3 PageID: 23




McCARTER & ENGLISH, LLP
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07101-0652
(973) 622-4444

KIRKLAND& ELLIS LLP*
601 Lexington Avenue
New York, NY 10022
(212) 446-4800
*pro hac vice applications to be submitted

Attorneys for Defendants
Connecticut General Life Insurance Company
and Cigna Health and Life Insurance Company
(improperly pleaded CIGNA Insurance Co.)


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


THE ASSOCIATION OF NEW JERSEY                 Civil Action No. 2:19-CV-21973 (JMV-JBC)
CHIROPRACTORS, INC., PETER
SCORDILIS, DC & ERIC
LOEWRIGKEIT, DC,

                       Plaintiffs,
                                              APPLICATION AND ORDER FOR
                  v.                          EXTENSION OF TIME FOR
                                              DEFENDANTS TO ANSWER, MOVE OR
DATA ISIGHT, INC., MULTIPLAN,INC,             OTHERWISE REPLY
CONNECTICUT GENERAL LIFE
INSURANCE CO., CIGNA INSURANCE
CO.; AETNA HEALTH INC.; AETNA
HEALTH INSURANCE COMPANY,
SUCCESSOR BY MERGER TO NEW
ENGLAND MUTUAL LIFE
INSURANCE COMPANY,

                       Defendants.

       Pursuant to Local Civil Rule 6.1(b), application is hereby made for a Clerk's Order

extending the time from January 28, 2020 until February 11, 2020 within which defendants

ME1 32441411v.2
 Case 2:19-cv-21973-JMV-JBC Document 4 Filed 01/22/20 Page 2 of 3 PageID: 24




Connecticut General Life Insurance Company and Cigna Health and Life Insurance Company

(improperly pleaded as CIGNA Insurance Co.) may answer, move or otherwise reply to the

Complaint filed by plaintiffs herein and it is represented that:

                  1.   No previous extension has been obtained;

                  2.   Service was effected on defendants Connecticut General Life Insurance

Company and Cigna Health and Life Insurance Company (improperly pleaded as CIGNA

Insurance Co.) on January 7, 2020; and

                  3.   Absent this extension, the time for defendants Connecticut General Life

Insurance Company and Cigna Health and Life Insurance Company (improperly pleaded as

CIGNA Insurance Co.) to answer, move or otherwise reply to the Complaint expires no earlier

than January 28, 2020.

                                                      McCARTER & ENGLISH, LLP

                                                      By: /s/ Penelope M. Taylor
                                                             Penelope M. Taylor
                                                             A Member of the Firm

                                                      Joshua B. Simon*
                                                      Warren Haskel*
                                                      Dmitriy Tishyevich*
                                                      KIRKLAND& ELLIS LLP
                                                      601 Lexington Avenue
                                                      New York, NY 10022
                                                      (212) 446-4800
                                                      *pro hac vice applications to be submitted

                                                      Attorneys for Defendants
                                                      Connecticut General Life Insurance
                                                      Company and Cigna Health and Life
                                                      Insurance Company (improperly pleaded as
                                                      CIGNA Insurance Co.)

DATED: January 22, 2020


                                                  2
ME1 32441411v.2
 Case 2:19-cv-21973-JMV-JBC Document 4 Filed 01/22/20 Page 3 of 3 PageID: 25




                                        ORDER

        The above application is ORDERED GRANTED. Defendants Connecticut General
Life Insurance Company’s and Cigna Health and Life Insurance Company’s (improperly pleaded
as CIGNA Insurance Co.) time to answer, move or otherwise reply is extended to February 11,
2020.

       ORDER DATED ____________________, 2020.

                                                       WILLIAM T. WALSH, Clerk
                                                       By:___________________________
                                                                Deputy Clerk




                                            3
ME1 32441411v.2
